Citation Nr: 1029456	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-14 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
the residuals of cervical spine stenosis and spondylosis, status 
post cervical spine fusion (cervical spine disorder), to include 
a rating in excess of 20 percent prior to May 28, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for 
left upper extremity neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served retired from active military service in May 
2002, after 
24 years of service.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of July 2003 and July 2008, issued 
respectively, by the Department of Veterans Affairs (VA) 
Philadelphia, Pennsylvania Regional Office (RO) and Appeals 
Management Center (AMC) in Washington, DC.

The Board previously remanded the Veteran's claim in October 2007 
and in May 2009.  


FINDINGS OF FACT

1.  The Veteran was awarded a temporary 100 evaluation from April 
28, 2003 to June 1, 2003, based on convalescence following 
hospitalization.  

2.  Excluding the period of the Veteran's convalescence, prior to 
February 11, 2004, the Veteran's cervical spine disorder was 
productive of no more than moderate limitation of cervical spine 
motion; forward cervical spine flexion was not limited to 15 
degrees or less and favorable ankylosis of the entire cervical 
spine, severe recurring intervertebral disc syndrome attacks with 
intermittent relief, or incapacitating episodes of a duration of 
at least four weeks were not shown. 

3.  On and after February 11, 2004, the Veteran's service spine 
disorder was productive of severe cervical spine limitation of 
motion; forward cervical spine flexion to 15 degrees or less, 
favorable ankylosis of the entire cervical spine, severe 
recurring intervertebral disc syndrome attacks with intermittent 
relief, or incapacitating episodes of a duration of at least four 
weeks were not shown.

4.  Throughout the period presently under review, the evidence of 
record demonstrates that the Veteran had mild incomplete 
paralysis of the left upper extremity.  

5.  The competent evidence of record indicates that the Veteran 
has surgical scars on his posterior cervical spine and left hip 
that are tender/painful and a surgical scar on his anterior 
cervical spine that is not tender/painful.  


CONCLUSIONS OF LAW

1.  Prior to February 11, 2004, the criteria for a schedular 
evaluation in excess of 20 percent, for a cervical spine 
disorder, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), 5241 
(2009).

2.  On and after February 11, 2004, the criteria for a schedular 
evaluation of 30 percent, but no more, are met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002), 5241 (2009).

3.  Effective the date following the Veteran's discharge from 
service, the criteria for a schedular evaluation of 10 percent, 
but no more, for left upper extremity neuropathy, are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8616 (2002) & (2009).

4.  Effective the date following the Veteran's discharge from 
service, the criteria for a schedular evaluation of 10 percent, 
but no more, for a tender/painful surgical scar on the posterior 
cervical spine are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001), (2007) & 
(2009).

5.  Effective the date following the Veteran's discharge from 
service, the criteria for a schedular evaluation of 10 percent, 
but no more, for a tender/painful surgical scar on the left hip 
scar are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001), (2007) & (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, 
however, the Veteran's claim was for service connection, which 
was granted, and he now appeals the ratings that were assigned.  
Since his initiating claim was granted, no further notice under 
the VCAA is necessary.  

The Board also finds that all necessary development of evidence 
has been completed.  VA has obtained the Veteran's service, VA 
and private treatment records, and he has been afforded 
appropriate VA examinations.  Further, the Veteran has not 
indicated there are any additional records that VA should seek to 
obtain on his behalf, and his request for a hearing has been 
honored.  The Board also finds that the AMC/RO has complied with 
the May 2009 Board remand instructions.  Consequently, the Board 
has no notice of any additional relevant evidence not of record, 
and finds VA made all reasonable efforts to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance with the development of evidence is required.

By way of background, a July 2003 rating action granted the 
Veteran's service connection claim for a cervical spine disorder 
and assigned a 20 percent rating, effective June 1, 2002.  The 
Veteran disagreed with this initial rating and perfected the 
present appeal.  During the pendency of his appeal, a May 2005 
rating action granted the Veteran a temporary 100 disability 
rating for hospital convalescence, from April 28, 2003 to June 1, 
2003, and thereafter continued his 20 percent evaluation.  A July 
2008 rating action increased the Veteran's disability evaluation 
for a cervical spine disorder to 30 percent, effective May 28, 
2008.  This rating action also granted the Veteran service 
connection for left upper extremity neuropathy, as secondary to a 
cervical spine disorder, assigning a 10 percent evaluation, 
effective May 28, 2008.  The Veteran has perfected appeals with 
respect to these initial ratings, which the Board will now 
review.  

Increased Rating Criteria

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

      Applicable Regulations 

During the pendency of this appeal, VA revised the criteria for 
diagnosing and evaluating the spine, effective September 26, 2002 
and September 26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  
When a new regulation is issued, while a claim is pending before 
VA, unless clearly specified otherwise, VA applies the prior 
regulations for the entire appeal period, then the new regulation 
from its effective date, and then assigns the evaluation which 
yields the most favorable result to the Veteran.  

The RO addressed the Veteran's claim for an initial increased 
disability rating under both the old and new criteria in the 
rating schedule.  Thus, there is no prejudice to the Veteran when 
the Board applies the regulatory revisions of September 26, 2003 
in the adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

When the claim was initiated, a cervical spine disorder was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  This rating 
criteria assigned a 10 percent evaluation for slight limitation 
of the cervical spine; a 20 percent evaluation for moderate 
limitation of motion of the cervical spine; and a 30 percent 
evaluation for severe limitation of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather all the 
medical evidence must be evaluated to determine the appropriate 
rating that would compensate the Veteran for impairment in 
earning capacity, functional impairment, et cetera.  In 
considering these classifications, it is worth noting that full 
cervical spine flexion and extension are respectively zero-to-45 
degrees.  See 38 C.F.R. § 4.71a, Plate V.  

After September 26, 2003, the Diagnostic Codes rating the spine 
were renumbered and the Veteran's cervical spine disorder came to 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5241, which is 
applicable whether or not symptoms such as pain, stiffness or 
aching in the area of the spine are affected by residuals of the 
injury or disease.  Under this rating criteria, a 40 percent 
rating is assigned where there is unfavorable ankylosis of the 
entire cervical spine.  A 30 percent disability rating is 
assigned where forward flexion of the cervical spine is 15 
degrees or less; or, for favorable ankylosis of the entire 
cervical spine.  A 20 percent disability rating is assigned when 
forward flexion of the cervical spine is greater than 15 degrees 
but not greater than 30 degrees; or where the combined range of 
motion of the cervical spine is not greater than 170 degrees; or 
where muscle spasms or guarding are severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

Intervertebral disc syndrome was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, prior to its revision in September 23, 
2002.  Under this rating criteria, moderate recurring 
intervertebral attacks were assigned a 20 percent rating.  A 40 
percent rating was assigned for severe recurring intervertebral 
disc syndrome attacks, with intermittent relief.  Pronounced 
intervertebral disc syndrome, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent rating.  

After revision, intervertebral disc syndrome, came to be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (renumbered from 
5293in September 2003).  This condition (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by combining 
under 38 C.F.R. § 4.26 (combined rating tables) separate 
evaluations of chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

For a rating under incapacitating episodes, a 20 percent 
evaluation requires evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation requires 
evidence of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
Note (1) states that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and treatment 
by a physician.  Id.

	Background 

In November 2002, the Veteran received follow-up treatment at a 
military medical facility, following an April 2002 surgery on his 
cervical spine, to treat his neck and arm pain.  The military 
physician indicated that the Veteran "failed a long course of 
conservative interventions[,] including limitation of activities, 
physical therapy, cervical spine maipulations [sic], medications, 
and trigger point injections."  At this time, the Veteran also 
demonstrated pain on range of motion examination, although the 
degree of limitation, if any, is not documented.  

In March 2003, the Veteran was provided a VA examination in 
connection with his present claim.  During the examination 
interview, the Veteran reported constant moderate-to-severe 
cervical spine pain three-to-four times a week, which was only 
relieved by prescription medication.  On physical examination, 
the Veteran had (i) flexion from zero-to-thirty degrees, and (ii) 
extension from zero-to-twenty degrees, with discomfort noted on 
each test.  A computed tomography (CT) scan of the Veteran's 
cervical spine revealed "nonunion within the inferior endplate 
of C5" and possible nonunion at C7, but the metallic hardware, 
from his April 2002 cervical spine surgery, was "well seated 
within the intervertebral bodies...[with] no evidence of metal 
fracture."  

The Veteran underwent cervical spine surgery, in April 2003, at a 
military medical facility, based on his continued complaints of 
neck pain.  At an October 2003 follow-up examination, the Veteran 
reported returning to golfing and exercise, but continued to 
complain of neck pain, which limited "his ability to perform 
pushups and heavy exercises."  Nevertheless, the physician 
reported that the Veteran had full range of motion.

At a January 2004 VA rehabilitation, the Veteran had 75-percent 
of normal range of motion, with pain at the end of the range.  In 
response to the Veteran's complaints of pain, the VA medical 
professional suggested the Veteran take over-the-counter pain 
medication, as needed.  

A private treatment record, dated in February 2004, documents the 
Veteran's report of the onset, five-days prior, of severe 
cervical spine pain.  On physical examination, the Veteran had 
(i) flexion from zero-to-40 degrees, and (ii) extension from 
zero-to-20 degrees, with no pain noted on examination.  At this 
time, the private physician prescribed physical therapy to aid 
the Veteran's symptoms.  

The Veteran underwent VA physical therapy, in March 2004, and the 
VA medical professional documented moderate loss of cervical 
spine flexion, major loss of cervical spine extension, and major 
loss of cervical spine retraction, with no change on repetitive 
testing.  Ultimately, the VA medical professional classified the 
Veteran as presenting a "difficult case" and opined that the 
Veteran had "probably developed a post [operative] 
dysfunction...[with] limited potential to benefit from [physical 
therapy] because of the amount of surgery and [his] widespread 
symptoms."  In April 2004, the Veteran reported completing neck 
exercises without problem, aside from a single occurrence of the 
exercise causing 3-to-4 days of pain.  

A February 2005 private consultation report documents the 
Veteran's indication that laying on his side or prone and 
physical activities exacerbated his cervical spine pain.  On 
physical examination, the Veteran had full and pain free flexion, 
extension decreased by 10-percent, and bilateral rotation 
decreased by 50-percent.  

In April 2005, a private cervical spine evaluation was conducted 
on the Veteran's cervical spine.  The examination report 
documented the Veteran's usage of therapeutic injections to 
manage his cervical spine pain, which provided "at least 60% 
improvement."  The Veteran also reported no longer experiencing 
constant cervical spine pain.  The private physician noted 
cervical spine range of motion limited by "approximately 50% for 
bilateral rotation and 75% for bilateral side bending...[and] 
[n]eck extensions...[by] approximately 10%," opining that the 
Veteran was "not a candidate for physical therapy" and should 
continue taking anti-inflammatory medication or therapeutic 
injections.  

The Veteran was provided another VA examination in October 2005 
in connection with his increased rating claim.  At this time, the 
Veteran reported stiffness, aching, and daily chronic pain 
associated with his cervical spine.  The examiner documented the 
Veteran's cervical spine range of motion, as follows: (i) flexion 
from zero-to-20 degrees, (ii) extension from zero-to-10 degrees, 
and (iii) lateral rotation from zero-to-15 degrees.  Although the 
pain limited cervical spine range of motion, repetitive testing 
did not result in any additional loss of range of motion, 
fatigue, weakness, or incoordination.  

The Veteran again sought private treatment for cervical spine 
pain, in May 2007, which he indicated was increasing in 
frequency.  The physician noted that the Veteran's cervical spine 
motion was limited because of his surgical fusion; however, the 
degree of this limitation was not reported.  At this time, the 
Veteran was given trigger point injections to manage his cervical 
spine pain.  

A cervical spine VA examination was again undertaken in May 2008.  
During this examination interview, the Veteran reported neck pain 
exacerbations about twice a month, and that he was not being able 
to get out of bed on occasion, due to his cervical spine pain.  
Nevertheless, the examiner stated the Veteran did not fulfill the 
criteria for incapacitating episodes for VA purposes.  The 
examiner also documented the Veteran's usage of prescription 
medication and a soft neck collar, to manage his cervical spine 
symptoms.  On physical examination, the Veteran had (i) flexion 
from zero-to-10 degrees and (ii) extension from zero-to-25 
degrees, with terminal pain on both examinations.  In spite of 
observed "severe limitation of motion in [his] neck," 
repetitive testing did not result in additional pain, fatigue, 
weakness, lack of endurance, incoordination or loss of range of 
motion.  

Another cervical spine VA examination was completed in November 
2009.  The Veteran's account of symptoms and the impact on his 
daily life was virtually identical to his account at his May 2008 
VA examination.  On physical examination, the Veteran had (i) 
flexion from zero-to-10 degrees and (ii) extension from zero-to-
10 degrees, with repetitive testing producing no evidence of 
pain, fatigue, weakness, instability or incoordination.  
Ultimately, the examiner opined that the Veteran's cervical spine 
disorder produced "moderate disability."



	Analysis

Based on the evidence of record, the Board finds that on and 
after February 11, 2004, the Veteran's cervical spine disorder 
was productive of severe limitation of motion, and therefore, met 
the criteria for the maximum schedular rating available, 30 
percent, under Diagnostic Code 5290 (as in effect prior to 
September 26, 2003).  However, prior to that time, the criteria 
for a rating in excess of 20 percent is not shown.  

The evidence of records reflects that prior to February 11, 2004, 
the Veteran's cervical spine disorder resulted in, at most, 
moderate limitation of cervical spine motion.  As noted in a 
March 2003 VA examination report, the Veteran's cervical spine 
had flexion to 30 degrees and an October 2003 military medical 
follow-up treatment record indicated the Veteran had returned to 
golfing and exercising, with few limitations.  What is more, when 
the Veteran was receiving VA rehabilitation treatment, in January 
2004, the VA medical professional specifically indicated that the 
Veteran had 75-percent of normal range of motion, with pain only 
at the end of the ranges.  Upon considering the noted ranges of 
motion present prior to February 11, 2004, the Veteran's account 
of pain, and his physical abilities, the Board finds that the 
Veteran's cervical spine disorder, at most, resulted in moderate 
limitation of cervical spine motion.  Therefore, the criteria for 
a rating in excess of 20-percent, prior to February 11, 2004, 
under the criteria, as in effect prior to September 26, 2003, are 
not met.

Conversely, on and after February 11, 2004, the Board finds that 
the Veteran's cervical spine disorder resulted in severe 
limitation of cervical spine motion.  Although a February 2004 
private treatment record documents similar range of motion 
finding as noted in a March 2003 VA examination report, at this 
time the Veteran conveyed experiencing severe pain and was 
referred for physical therapy.  However, a March 2004 VA physical 
therapy medical professional opined that the Veteran presented a 
"difficult case" and that the Veteran had a "limited potential 
to benefit from" physical therapy.  Additionally, based on the 
Veteran's demonstrated range of motion and complaints of pain, a 
June 2004 private physician suggested he undergo another cervical 
spine surgery to improve his condition.  Moreover, an April 2005 
private cervical spine examination report noted that the Veteran 
should continue to take anti-inflammatory medication or 
therapeutic injections, but was not a candidate for physical 
therapy.  A VA examination in October 2005 noted the Veteran's 
cervical spine flexion was limited to 20 degrees.  What is more, 
at his November 2009 VA examination, the Veteran's flexion was 
limited to 10 degrees.  Additionally, at a May 2006 private 
surgical follow-up treatment, the Veteran was given a neck brace, 
and, in May 2007 injections to manage his cervical spine 
symptoms.  Given the evidence of increased cervical spine 
limitation and the Veteran's increased treatment for associated 
pain, the Board finds that the Veteran's cervical spine disorder 
satisfied the schedular criteria for a 30 percent evaluation for 
severe limitation of motion, effective from February 2004.  

Nevertheless, the Board finds that the Veteran's cervical spine 
disorder does not meet the criteria for a rating in excess of 30 
percent, under the relevant criteria.  At a January 2004 VA 
rehabilitation, the Veteran's cervical spine flexion was only 
limited by 75 percent, or to approximately 33.75 degrees, and to 
40 degrees, at a February 2004 private treatment.  In spite of 
documented flexion limited to 10 degrees, in a May 2008 VA 
examination report, and documented extension and flexion limited 
to 10 degrees, in a November 2009 VA examination report, the 
Veteran has no diagnosed unfavorable ankylosis of the entire 
cervical spine.  Moreover, the evidence of record does not 
indicate the Veteran was ever diagnosed with any such disorder.  
Thus, the criteria for a rating in excess of 30 percent, under 
Diagnostic Code 5290 (as in effect after September 26, 2003), are 
not met.

The Board has also considered the Veteran's claim in light of the 
respectively applicable intervertebral disc syndrome criteria.  
In this regard, the Board acknowledges a November 2002 military 
medical record diagnosing intervertebral disc syndrome; however, 
none of the records from the Veteran's post service period 
describe the presence of severe, recurring attacks of 
intervertebral disc syndrome, as would be necessary for a rating 
under this criteria in excess of the ratings currently assigned.  

The revised intervertebral disc syndrome criteria also do not 
provide a basis for a higher rating.  In this regard, a November 
2002 military medical surgical report appears to indicate the 
Veteran had incapacitating episodes, within the prior twelve 
months; however, a review of the extensive narrative of the 
Veteran's medical history and symptoms reflects there is no 
mention of any such episode, or any similar incident.  No later 
record reflects any incapacitating episodes as that is defined 
for VA purposes.  This being the case, the evidence of record 
fails to establish a more favorable rating then outlined above is 
warranted under this diagnostic code.  

The Board acknowledges that multiple medical reports of record 
noted painful motion, but only on one instance did this result in 
additional loss of range of motion.  Moreover, the record does 
not indicate that on repetitive testing there was additional loss 
of motion, or functional loss, greater than that contemplated in 
the evaluations assigned.  See 38 C.F.R. § 4.40; Deluca v. Brown 
8 Vet. App. 202 (1995).  Ultimately, the Board finds that all 
pain and limitation of motion noted in the record is contemplated 
in the ratings assigned.  

In summation, the Board concludes the criteria for a schedular 
rating in excess of 20 percent were not met, prior to February 
2004.  On and after that date, the Board finds that the criteria 
for a 30 percent schedular evaluation, and no more, for a 
cervical spine disorder have been met and, to this extent, the 
appeal is granted.  

Upper Left Extremity Neuropathy

During the pendency of the Veteran's appeal of the initial rating 
assigned for his cervical spine disorder, a July 2008 rating 
action granted service connection for left upper extremity 
neuropathy and assigned a 10 percent evaluation, effective May 
28, 2008.  Because the Board is obligated to consider any related 
neurological manifestations of the Veteran's cervical spine 
disorder when evaluating his initial increased rating claim, the 
Board's analysis of the appropriate rating for the Veteran's left 
upper extremity neuropathy will include the period before May 28, 
2008.  
 



      Neurological Rating Criteria

The appropriate Diagnostic Code to rate the Veteran' left upper 
extremity neuropathy is 38 C.F.R. § 4.124a, DC 8616.  This 
provides for a 10 percent rating for mild incomplete paralysis of 
the ulnar nerve, a 20 percent rating for moderate incomplete 
paralysis of the ulnar nerve, and a 30 percent rating for severe 
incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8616.  

	Background

A November 2002 military medical surgical record documented the 
Veteran's history of neck and left upper extremity pain and an 
MRI showed compression of the spinal cord and nerve roots at C5-6 
and C6-7.  

At the Veteran's March 2003 VA examination, the examiner noted 
the presence of mild sensory deficit around the palmer surface on 
two of the fingers on the Veteran's left hand, resulting in a 
diagnosis of "mild numbness and decreased sensory" to the left 
hand.  

A January 2004 VA treatment record documented the Veteran's 
diagnosis with left hand numbness and pain; however, his motor 
strength was unimpaired.  

A February 2004 private treatment record also documented the 
Veteran's left upper extremity neurological symptoms, noting a 
"decrease in the ulnar distribution on the left side," with 
intact motor strength.  A June 2004 private treatment record also 
noted that the Veteran's intact motor strength, even though some 
neurological pain was present.  

At the Veteran's October 2005 VA examination, the examiner noted 
that the Veteran had diminished sensation in the inner margin of 
the left hand, weakness of the left biceps muscle, and preserved 
hand grip strength.  

At the Veteran's May 2008 VA neurological examination, the 
examiner characterized the Veteran's left upper extremity 
neurological symptoms as mild and "causing very slight 
diminished sensation and no motor impairment."  The Veteran's 
November 2009 VA examination provided virtually identical 
findings, aside from the explicit notation that medication failed 
to fully relieve the Veteran's neurological symptoms.  

	Analysis

Based on the evidence of record, the Board finds that the 
criteria for 10 percent rating, and no more, for left upper 
extremity neuropathy have been met, under Diagnostic Code 8616 
throughout the appeal period.  The Veteran's complaints of left 
upper extremity neurological symptoms were noted as early as 
November 2002, in a military medical surgical record, and were 
characterized as "mild" at a March 2003 VA examination.  
Further, February 2004 and June 2004 private treatment records 
both indicate the Veteran's motor strength was intact, in spite 
of continued left upper extremity neurological symptoms.  Similar 
findings were also noted by the October 2005 VA examiner.  VA 
examination reports, dated in May 2008 and November 2009, 
document the Veteran's decreased left upper extremity sensation; 
however, on both occasions no motor deficit was noted.  The 
November 2009 VA examiner did record the Veteran's reports of 
left upper extremity "burning pins and needles pain," but these 
symptoms were noted as being limited to his left 4th and 5th 
fingers.  Upon considering the aforementioned evidence and other 
relevant evidence in the claims folder, the Board finds that the 
Veteran's left upper extremity neuropathy is best characterized 
as "mild" and not "moderate," and has been present throughout 
the pendency of the present appeal.  The Board acknowledges that 
the Veteran has reported being unable to work approximately two-
days a month, due to his left upper extremity neurological 
symptoms, but the record does not depict a disability picture of 
such severity, as to warrant a "moderate" rating.  Accordingly, 
the Veteran's left upper extremity neuropathy is best 
characterized as "mild," warranting  a 10 percent rating, but 
not more, for left upper extremity neuropathy.  38 C.F.R. § 8616 
(2002 & 2009).  

To this extent, the Veteran's increased initial rating claim is 
granted.  
Scars

Although not neurological in nature, the Board also finds that 
the evidence of record sufficiently establishes the Veteran's 
entitlement to a disability rating for surgical scars, as 
secondary to his cervical spine disorder.  The medical evidence 
of record includes a November 2002 military medical record, an 
April 2003 military medical record and April 2006 private 
surgical report, which document the Veteran's respective cervical 
spine surgical procedures.  What is more, an October 2005 VA 
examination confirms the presence of three surgical scars related 
to the Veteran's cervical spine disorder.  In sum, the competent 
evidence of record indicates that the Veteran has scars on his 
anterior cervical spine, posterior cervical spine scar and a left 
hip.  

Utilizing 38 C.F.R. § 4.118, Diagnostic Code 7804 (2001), the 
Board finds that the criteria for a 10 percent rating, and no 
more, for the Veteran's surgical scars of (i) the posterior of 
his cervical spine and (ii) left hip, both as secondary to a 
cervical spine disorder, are met.  Without question, the evidence 
of record establishes that the Veteran underwent multiple 
surgeries related to his cervical spine disorder, and at his May 
2007 hearing before the undersigned Board member, the Veteran 
submitted photos of his surgical scars.  Specifically, the 
October 2005 VA examiner noted the presence of (i) a 14 cm scar 
on the posterior aspect of the Veteran's cervical spine, which 
was depressed below the skin line .5 cm, disfiguring, non-tender, 
mobile, and not adherent to deeper tissues; (ii) an approximately 
7 cm, anterior mobile, not adherent to deeper tissues, non-
tender, and without ulceration scar, and (iii) 5 cm., tender, 
non-ulcerated scar on the Veteran's left hip that was painful on 
palpitation.  Additionally, at the Veteran's May 2008 VA 
examination, the examiner specifically documented "localized 
pain around [the Veteran's] posterior surgical scar and [left] 
hip [scar] where bone harvesting occurred."  In sum, although a 
scar is present on the anterior aspect of the Veteran's cervical 
spine, the competent evidence suggests the Veteran only has pain 
associated with the scars located on the posterior aspect of his 
cervical spine and on his left hip.  Accordingly, resolving all 
reasonable doubt in favor of the Veteran, the Board finds that 
the criteria for respective 10 percent ratings, under Diagnostic 
Code 7804, but no more, for a posterior cervical spine scar and a 
left hip scar, as residuals of a cervical spine disorder, are met 
and have been present throughout the period under review.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact his service-connected disabilities have on his ability to 
work and perform the daily activities of living.  Nevertheless, 
the Board finds that the respective disability ratings that have 
been assigned contemplate the level of impairment reported by the 
Veteran and there is no aspect of the Veteran's disabilities that 
is not contemplated by the schedular criteria.  Moreover, there 
is no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization, for which the Veteran has not been compensated 
or that is not contemplated in the respective ratings assigned, 
as to take this matter outside the norm and to warrant an 
extraschedular rating.  Once again, the Board, having considered 
both the Veteran's reports of impairment and the medical evidence 
of record, concludes that the rating schedule contemplates loss 
of working time, due to exacerbations, which is commensurate with 
the Veteran's level of disability.  See 38 C.F.R. § 4.1.  See 
also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the aforementioned 
reasons, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

An initial schedular rating in excess of 20 percent for a 
cervical spine disorder, prior February 11, 2004, is denied.  

Effective February 11, 2004, a 30 percent rating, and no more, 
for a cervical spine disorder is granted.  

Effective June 1, 2002, an initial 10 percent rating, and no 
more, for a left upper extremity neuropathy is granted.  

Effective June 1, 2002, a 10 percent rating, for a tender/painful 
posterior cervical spine surgical scar, as secondary to a 
cervical spine disorder, is granted

Effective June 1, 2002, a 10 percent rating, and no more, for a 
tender/painful left hip surgical scar, as secondary to a cervical 
spine disorder, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


